Appeal from an order of the Court of Claims (Corbett, Jr., J.), entered May 20, 1993, which granted the State’s motion to dismiss the claim.
Claimant, an inmate at a State correctional facility, commenced this action claiming that he was wrongfully placed in keeplock pending a hearing on the disciplinary charges lodged against him. Not only did the misbehavior report warrant claimant’s confinement, but the actions by the employees of the facility involved discretionary decisions of a quasi-judicial nature for which the State is accorded absolute immunity. Claimant has failed to allege the deprivation of any specific due process rights which would overcome this immunity. To the extent that claimant is asserting a violation of his First Amendment rights, his remedy is not in the Court of Claims.
*569Cardona, P. J., Mikoll, Crew III, White and Casey, JJ., concur. Ordered that the order is affirmed, without costs.